Case 3:19-cv-01690-RV-EMT Document 1-1 Filed 06/17/19 Page1of8

Exhibit A
Unique Code: CAA-BAA-BCAJB-GICAJGBI-CADCJ-A Page 1 of 7

Case 3:19-cv-01690-RV-EMT Document 1-1 Filed 06/17/19 Page 2 of 8

Filing # 89975188 E-Filed 05/22/2019 04:06:59 PM

IN THE CIRCUIT COURT OF THE FIRST JUDICIAL CIRCUIT,
IN AND FOR OKALOOSA COUNTY, FLORIDA

 

CIRCUIT CIVIL DIVISION

SUSAN ASHCOM,

Plaintiff, CASENO.: 9019 CA 001883 F
Vv.
LOWE’S HOME CENTERS, LLC.,

Defendant.

/
COMPLAINT.

Plaintiff, SUSAN ASHCOM (“Plaintiff”), by and through her undersigned counsel files
this Complaint against Defendant, LOWE’S HOME CENTERS, LLC (“Defendant”), and states:
IURISDICTION AND VENUE

1. This is an action for damages in excess of fifteen thousand dollars ($15,000.00)
and the Court has jurisdiction pursuant to the Florida Civil Rights Act of 1992, Chapter 760,
Florida Statutes (“FCRA”), Title VIT of the Civil Rights Act of 1964, 42 U.S.C. § 2000¢e et seq.
(“Title VIT’), and the Age Discrimination in Employment Act, 29 U.S.C. § 621 (‘ADEA”).

2. Venue is proper because all of the facts and allegations that form the basis of this
Complaint occurred within Okaloosa County, Florida.

PARTIES

3. Plaintiff is a female over the age of forty (40) and at all times material hereto was
a resident of the State of Florida.

4, Plaintiff was, and is, a protected “employee” under the FCRA, Title VU, and

ADEA, during the times relevant to this Complaint.

Digitally signed by The Honorable JD Peacock II
Date: 2019.05.29 14:08:42 -05:00

Reason: Electronically Certified Copy
Location: 101 E. James Lee Blvd, Crestview, FL
32536

VISIT HTTPS://OKALOOSACLERK.COM/ TO VALIDATE THIS DOCUMENT

 
Unique Code: CAA-BAA-BCAJB-GICAJGBI-CADCJ-A Page 2 of 7

Case 3:19-cv-01690-RV-EMT Document 1-1 Filed 06/17/19 Page 3 of 8

5. Defendant is a business organization under the laws of Florida and registered and
licensed to do business in the State of Florida. At all times material hereto, Defendant transacted
business and performed services in this judicial circuit.

6. Defendant is an “employer” within the meaning of the FCRA, Title VII, and
ADEA.

CONDITIONS PRECEDENT

7, Plaintiff has satisfied all conditions precedent to bringing this action in that she
filed a charge of discrimination with the Florida Commission on Human Relations and the
EEOC. A Notice of Right to Sue was received by Plaintiff on February 24, 2019 and this action
is timely brought thereafter.

STATEMENT OF FACTS

8. At all times material, Defendants acted with malice and with reckless disregard
for Plaintiff’s state and federal protected rights.

9, Plaintiff worked for Defendant for approximately ten (10) years from May 16,
2007, until her constructive termination on March 10, 2017.

10, While employed with Defendants, Plaintiff satisfactorily performed the
requirements of her position.

11. Plaintiff is a female who is over the age of forty.

12, The most recent position that Plaintiff worked in was that of Department Manager
in Store No. 3166, a position which she held since 2012.

13. On numerous occassions, Plaintiff reported the inappropriate sexual harassment

and discrimination of Morice Powell, a manager.
Unique Code: CAA-BAA-BCAJB-GICAJGBI-CADCJ-A Page 3 of 7

Case 3:19-cv-01690-RV-EMT Document 1-1 Filed 06/17/19 Page 4 of 8

14, ‘In or around November 2016, Plaintiff again reported to Defendant that Morice
Powell was sexually harassing female employees, Defendant had plaintiff complete a written
statement which she submitted to human resources,

15, Defendant underwent a nationwide restructuring and in January 2017 eliminated
all of its Department Manager positions, including Plaintiff's.

16. As part of the restructuring, Defendant created Support Manager and Service
Manager positions. Seven former Department Managers at Store No. 3166 were selected for
these positions, Plaintiff was not one of them. The positions went to either males or younger
females.

17, ‘Plaintiff was placed into a newly created position, Customer Service Associate,
which would be eliminated as of January 2018.

18, Thereafter, on January 27, 2017, Plaintiff submitted an internal complaint about
her non-selection and the continuing harassment by Morice Powell through the Lowe’s Open
Door line.

19, ‘In response to her report, Defendant placed Plaintiff on administrative leave, Mr.
Powell was not disciplined in any way. Plaintiff was left with no other choice but to resign from
her employment.

20, —‘ This action was taken for discriminatory and retaliatory reasons.

21, Defendant’s unlawful conduct has caused Plaintiff to suffer emotional distress,
mental anguish, and financial damages.

22, Plaintiff has retained the undersigned to represent her interests in this cause and is

obligated to pay her a fee for her services.
Unique Code: CAA-BAA-BCAJB-GICAJGBI-CADCJ-A Page 4 of 7

Case 3:19-cv-01690-RV-EMT Document 1-1 Filed 06/17/19 Page 5 of 8

COUNT I
VIOLATION OF TITLE VII

42 U.S.C. §§ 2000 et seg.
GENDER DISRIMINATION

23. Paragraphs 1-22 are re-alleged and incorporated herein by reference.

24, The foregoing actions of Defendant constitute unlawful discrimination in
violation of Title VIL

25,  Similarly-situated male employees who held substantially similar positions as
Plaintiff were not subjected to the same treatment.

26. As a ditect and proximate result of Defendant's willful, knowing, and intentional
discrimination against her, Plaintiff has suffered and will continue to experience pain and

suffering, mental anguish, emotional distress, and loss of earnings and other employment

benefits of which she was unlawfully deprived,

COUNT I
VIOLATION OF FLORIDA CIVIL RIGHTS ACT OF 1992
FLORIDA STATUTES § 760.10

GENDER DISCRIMINATION

27, Paragraphs 1-22 are re-alleged and incorporated herein by reference.

28. The foregoing actions of Defendant constitute unlawful discrimination in
violation of the FCRA.
29,  Similarly-situated male employees who held substantially similar positions as

Plaintiff were not subjected to the same treatment.
30. As a direct and proximate result of Defendant's willful, knowing, and intentional

discrimination against her, Plaintiff has suffered and will continue to experience pain and
Unique Code: CAA-BAA-BCAJB-GICAJGBI-CADCJ-A Page 5 of 7

Case 3:19-cv-01690-RV-EMT Document 1-1 Filed 06/17/19 Page 6 of 8

suffering, mental anguish, emotional distress, and loss of earnings and other employment
benefits of which she was unlawfully deprived.

COUNT IM
VIOLATION OF FLORIDA CIVIL RIGHTS ACT OF 1992
FLORIDA STATUTES § 760.10
AGE DISCRIMINATION

31, Paragraphs 1-22 are re-alleged and incorporated herein by reference.

32, The foregoing actions of Defendant constitute unlawful discrimination in
violation of the FCRA.

33.  Similarly-situated younger employees who held substantially similar positions as

Plaintiff were not subjected to the same treatment.

34, As a direct and proximate result of Defendant's willful, knowing, and intentional
discrimination against her, Plaintiff has suffered and will continue to experience pain and
suffering, mental anguish, emotional distress, and loss of earnings and other employment
benefits of which she was unlawfully deprived,

COUNT IV- VIOLATION OF THE ADEA

29 U.S.C § 621
AGE DISCRIMINATI

35. Paragraphs 1-22 are re-alleged and incorporated herein by reference.

36. The foregoing actions of Defendant constitute unlawful discrimination in
violation of the ADEA.

37, Similarly-situated younger employees who held substantially similar positions as

Plaintiff were not subjected to the same treatment.
38. Asa direct and proximate result of Defendant's willful, knowing, and intentional

discrimination against her, Plaintiff has suffered and will continue to experience pain and
Unique Code: CAA-BAA-BCAJB-GICAJGBI-CADCJ-A Page & of 7

Case 3:19-cv-01690-RV-EMT Document 1-1 Filed 06/17/19 Page 7 of 8

suffering, mental anguish, emotional distress, and loss of earnings and other employment
benefits of which she was unlawfully deprived.

COUNT V
RETALIATION

39, Paragraphs 1-22 are re-alleged and incorporated herein by reference,

40. The foregoing allegations establish a cause of action for unlawful retaliation after
Plaintiff reported unlawful employment practices adversely affecting her under Florida Civil
Rights Act of 1992, Chapter 760, Florida Statutes (“FCRA”), and Title VII of the Civil Rights
Act of 1964, 42 U.S.C. § 2000¢e et seg. (“Title VII’).

41, Plaintiff voiced opposition to unlawful employment practices during her
employment with Defendant and she was the victim of retaliation thereafter, as related in part
above.

42, There is thus a causal connection between the reporting of the unlawful
employment practices and the adverse employment action taken thereafter.

43, As a direct and proximate result of Defendant's willful, knowing, and intentional
retaliation against her, Plaintiff has suffered and will continue to experience pain and suffering,
mental anguish, emotional distress, and loss of earnings and other employment benefits of which
she was unlawfully deprived,

WHEREFORE, Plaintiff demands:

(a) An award of compensatory damages, including emotional distress damages;
(b) An award of back pay and front pay to Plaintiff, plus interest;
(c) Reinstatement of Plaintiff to a position comparable to Plaintiff’s prior position, or

in the alternative, front pay;
Unique Code: CAA-BAA-BCAJB-GICAJGBI-CADCJ-A Page 7 of 7

Case 3:19-cv-01690-RV-EMT Document 1-1 Filed 06/17/19 Page 8 of 8

(d) An award of punitive damages to Plaintiff;

(e) Prejudgment interest on all monetary recovery obtained;

(f) All costs and attorney’s fees incurred in prosecuting these claims;
(g) For such further relief as the Court deems just and equitable.

DEMAND FOR TRIAL BY JURY

Plaintiff hereby demands a trial by jury on all issues set forth herein which are so triable.

Respectfully submitted this 22nd day of May, 2019.

/s/ Tiffany R, Cruz

Tiffany R. Cruz, FBN 90986
FRIEDMAN, ABRAHAMSEN & CRUZ
403 E, Park Avenue

Tallahassee, FL 32301

Telephone: (850) 681-3540

Tiffany @ fa-lawyers.com

Paralegal @fa-lawyers.com

ATTORNEY FOR PLAINTIFF
